DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued Examination (RCE) filed on May 18, 2022 for application 16567475.
	
Acknowledgements

Claims 51-52 are newly added.
Claims 34 and 36 are cancelled
Claims 27-30, 32-33, 35, 37-39, 42-43, and 45-52 are pending.
Claims 27-30, 32-33, 35, 37-39, 42-43, and 45-52 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Arguments

In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 101 has been withdrawn.
Applicant’s arguments are moot under new grounds of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 33, 37-39, 40-44, 46, 48 and 50-52 are rejected under 35 U.S.C. 103(b) as being unpatentable over Allaire, et al. (US 7,925,973 B2) in view of Ginter et al. (5,892,900) in further view of Governale et al. (US 10,439,831 B1)
Regarding Claims 46, 48 and 50, Allaire discloses a method for publishing media content via a media brokering system, the media brokering system including one or more content producer devices, one or more content publisher devices, and an online media brokering platform communicating with the one or more content producer devices and the one or more content publisher devices over a network, the method comprising:

(a) registering, by the online media brokering platform via a server application, one or more content producers via the respective content producer devices and one or more content publishers via the respective content publisher devices, the registering including: (Col. 5 lines 44-55, Col. 8 line 58- Col. 9 line 66, Col. 10 lines 7- 30, Col. 13 lines 39-54, Col. 31 lines 53-65, Col. 32 lines 48-63, Col. 33 lines 1-22)

(b) receiving, by the online media brokering platform via the server application, a completed electronic contract from the one or more content producer devices and the content publisher devices following a registration request from the respective one or more content producer devices and the content publisher devices; (Col. 5 lines 10-21, Col. 31 lines 53-65, Col. 32 lines 48-63, Col. 33 lines 1-22)

(c) validating, by the online media brokering platform, a registration of the one or more of the content producer devices and the content publisher devices, based on a predefined criteria, in response to receiving the completed electronic contract from the corresponding one or more of the content producer devices and the content publisher devices; and (Col. 20 lines 40-53 and Col. 20 lines 58-62)

(d) storing, by the online media brokering platform, the registration of the one or more of the content producer devices and the content publisher devices in a client database upon a successful validation of the registration of the corresponding one or more of the content producer devices and the content publisher devices (Col. 21 lines 4-17)
(e) receiving, by the online media brokering platform via the server application, one or more media content to be published from one or more of the registered content producer devices (Col. 3 lines 24-31, Col. 41 lines 5-13, Col. 42 lines 1-29)

(f) receiving, by the online media brokering platform via the server application, an access request from at least one of the registered content publisher devices for accessing at least one media content, the access request including a proposed price being offered by the registered CPST Doc: 390053.1 6Application No: 16/567,475Docket No: 10662/00007 Amendment Dated: November 19, 2021Reply to Office Action of: August 20, 2021 content publisher device for the at least one media content, wherein an interface corresponding to the server application displayed on each of the one or more registered content publisher devices is limited to registered publishers only to prohibit access to the media content to unregistered publishers thereby [providing controlled access to the media content]; (Col. 10 lines 1-19, Col. 14 lines 1-13, Col. 15 lines 50-65, Col. 18 lines 10-57)

(g) establishing, by the online media brokering platform via the server application, a communication session between one of the one or more registered content producer devices associated with the at least one media content for which the access request is received and the corresponding at least one content publisher device requesting the access to facilitate a transaction of the at least one media content, the communication session being established in response to an affirmation received, by the online media brokering platform via the server application, from the content producer device associated with the at least one media content, for the access request received from the corresponding at least one content publisher device; (Col. 9 lines 12-34)
(h) allocating, by the online media brokering platform, a publication right for the at least one media content to the at least one content publisher associated with the at least one content publisher device based on one or more criteria defined in the established communication session; and (Col. 9 lines 21-33, Col. 10 lines 1-19, Col. 17 lines 42-67, Col. 33 lines 1-9, Col. 42 lines 13-29)

(i) publishing, by the at least one content publisher device via a publication channel, the at least one media content in response to the allocated publication right to the at least one content publisher device (Col. 6 lines 45-50, Col. 19 line 62-Col. 20 line 12, Col. 20 line 58-Col. 21 line 17)

Allaire does not disclose providing controlled access to the media content.
Ginter however discloses providing controlled access to the media content (Fig 78; Col 280 lines 22-26, Col 281 lines 22-45; Col. 307 lines 31-56; 309, lines 25-55; 314/62-315/2; Col 315 lines 41-48 and 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire to include providing controlled access to the media content, as disclosed in Ginter, in order to improve the revenue of content providers, lower the distribution costs and the costs for content, better support advertising and usage information gathering, and better satisfy the needs of electronic information users which can also lead to increase in the amount and variety of electronic information (see Ginter Col. 2 lines 1-8).
The combination of Allaire and Ginter does not disclose the one or more media content including media content uploaded to the online media brokering platform by the one or more registered content producer devices in real-time.
Governale however discloses the one or more media content including media content uploaded to the online media brokering platform by the one or more registered content producer devices in real-time (Col. 3 lines 39-45, Col. 10 lines 49-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire and Ginter to include the one or more media content including media content uploaded to the online media brokering platform by the one or more registered content producer devices in real-time, as disclosed in Governale, in order to provide an enterprise media control platform and system that allows to control and manage each viewer's experience in real-time or Live (see Governale Col. 3 lines 4-8).

Regarding Claims 27 and 42, Allaire discloses 
- enabling, by the online media brokerinq platform via the server application, the one or more content publisher devices registered with the online media brokerinq platform to request creation of the media content for a particular news journalism item (see Allaire Col. 4 lines 59-66)
- providing, by the online media brokerinq platform via the server application, access to the request for creation of the media content for the particular news journalism item to a the one or more content producer devices registered with the online media brokerinq platform to enable the one or more content publisher devices to contract for production of the particular news media item according to one or more specifications, to enable the one or more content publisher devices to have the media content generated using remote independent one or more content producer devices  (see Allaire Col. 5 lines 25-32, Col. 5 lines 44-66)
- receiving, by the online media brokerinq platform via the server application, a response from at least one of the one or more content producer devices to produce the media content for the particular news journalism item requested by the one or more content publisher devices (see Allaire Col. 33 lines 49-50, Col. 33 lines 58-67, Col. 34 lines 1-2)
- enabling, by the online media brokering platform via the serverapplication, a transaction transferring the rights to corresponding media content to be performed between respective parties in accordance with the request, to enable the corresponding media content to be transferred between the respective parties (Col. 9 lines 21-33, Col. 33 lines 1-9, Col. 42 lines 13-29)

Regarding Claims 28 and 43, Allaire discloses wherein the competitive process for the at least one media content is provided via an auction between the one or more content producer devices and one or more potential purchasers includinq one or more of the content publisher devices, and wherein the access request is received in association with the auction (Col. 3 lines 24-42).

Regarding Claim 29, Allaire discloses wherein access to the at least one medium content is provided via an option to purchase the at least one medium content item (Col. 3 lines 24-31, Col. 9 lines 4-33, Col. 41 lines 5-13)

Regarding Claim 33, Ginter discloses wherein the electronic contract is displayed in a plurality of clauses, each clause requiring a separate corresponding agreement via an input to the online media brokerinq platform (Col. 272 lines 62-67, Col. 273 lines 1-16; Fig. 75E).

Regarding Claim 37, Allaire discloses enabling, by the online media brokering platform via the server application, physical media content to be made available for purchase and be accessible via the online platform (Col. 3 lines 24-31, Col. 9 lines 4-33, Col. 41 lines 5-13).

Regarding Claim 38, Allaire discloses enabling, by the online media brokerinq platform via the server application, a communication to be established between the one or more content producer devices of the at least one media content and a particular one of the one or more content publisher devices prior to receiving the request (Col. 9 lines 12-34).

Regarding Claim 39, Allaire discloses enabling, by the online media brokering platform via the server application, a communication to be established between the one or more content publisher devices requesting the creation of the particular media content and the one or more content producer devices prior to receiving the request (Col. 4 lines 59-66, Col. 9 lines 12-34).

Regarding Claim 51, the combination of Allaire and Ginter discloses as shown above.
Governale however discloses determining, by the online media brokering platform, a ranking associated with each of the one or more media content received from the one or more registered content producer devices, the ranking being determined based on one or more of a time and date of receiving the respective media content and a number of times the respective media content has been viewed and previewed by one or more content publisher devices; and displaying, by the online media brokering platform via the server application, the one or more media content based on their associated ranking on the interface corresponding to the server application displayed on each of the one or more registered content publisher devices (Fig. 20-21, Fig. 28; Col. 20 lines 1-19, Col. 21 lines 9-39.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire and Ginter to include determining, by the online media brokering platform, a ranking associated with each of the one or more media content received from the one or more registered content producer devices, the ranking being determined based on one or more of a time and date of receiving the respective media content and a number of times the respective media content has been viewed and previewed by one or more content publisher devices; and displaying, by the online media brokering platform via the server application, the one or more media content based on their associated ranking on the interface corresponding to the server application displayed on each of the one or more registered content publisher devices, as disclosed in Governale, in order to provide an enterprise media control platform and system that allows to control and manage each viewer's experience in real-time or Live (see Governale Col. 3 lines 4-8).

Regarding Claim 52, the combination of Allaire and Ginter discloses as shown above. 
Governale however discloses providing, by the online media brokering platform via the server application, an option to upload the at least one media content and provide a text-based description of the at least one media content as the at least one media content is uploaded (Col. 15 lines 34-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire and Ginter to include providing, by the online media brokering platform via the server application, an option to upload the at least one media content and provide a text-based description of the at least one media content as the at least one media content is uploaded, as disclosed in Governale, in order to provide an enterprise media control platform and system that allows to control and manage each viewer's experience in real-time or Live (see Governale Col. 3 lines 4-8).

Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire, Ginter and Governale in further view of Backerding (US 2009/0259564A1).
Regarding Claim 30, the combination of Allaire, Ginter and Governale does not disclose wherein the option to purchase the at least one media content is through syndication of the at least one media content subsequent to an unsuccessful auction.
Backerding however discloses wherein the option to purchase the at least one media content is through syndication of the at least one media content subsequent to an unsuccessful auction (¶0069-¶0072; Fig. 7 380-382, Fig. 8 380).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire, Ginter and Governale to include wherein the option to purchase the at least one media content is through syndication of the at least one media content subsequent to an unsuccessful auction, as disclosed in Backerding, in order to improve the independent marketplace, a virtual platform that will link independent creators and their content directly to interested buyers (see Backerding ¶0004).
Regarding Claim 35, Backerding discloses providing, by the CPST Doc: 390053.1 3Application No: 16/567,475Docket No: 10662/00007 Amendment Dated: November 19, 2021 Reply to Office Action of: August 20, 2021online media brokerinq platform via the server application, access to the at least one media content in a prescheduled live auction hosted by the online media brokering platform (¶0016, ¶0066).

Claims 32 and 45 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire, Ginter and Governale in further view of Narcisse et al (US2012/0226602A1) (“Narcisse”).
Regarding Claims 32 and 45, the combination of Allaire, Ginter and Governale does not disclose enabling, by the online media brokerinq platform via the server application, the one or more content publisher devices to submit a request for proposal (RFP) for the particular media content, wherein one of the one or more content producer devices registered with the online media brokering platform generates the particular media content in accordance with the RFP.
Narcisse however discloses enabling, by the online media brokerinq platform via the server application, the one or more content publisher devices to submit a request for proposal (RFP) for the particular media content, wherein one of the one or more content producer devices registered with the online media brokering platform generates the particular media content in accordance with the RFP (Fig. 6 steps 606, 610, 612-614; ¶0027, ¶0053-¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire, Ginter and Governale to include enabling, by the online media brokerinq platform via the server application, the one or more content publisher devices to submit a request for proposal (RFP) for the particular media content, wherein one of the one or more content producer devices registered with the online media brokering platform generates the particular media content in accordance with the RFP, as disclosed in Narcisse, in order to improve and provide systems, methods, and computer program products that allow content editors to view geopositional information related to content creators for the purpose of commissioning content creation, assigning work, tracking work, viewing past trends, making decisions about which content creators to engage, and other tasks related to managing content creation (see Narcisse ¶0009).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire, Ginter and Governale in further view of Venkatesan et al. (US 2002/0172425 A1) (“Venkatesan”).
Regarding Claim 49, the combination of Allaire, Ginter and Governale does not disclose wherein the online media brokering platform is further configured to review, using an anti-plagiarism tool, each of the one or more media content received from the registered content producer devices to detect and track plagiarism of the corresponding each of the one or more media content, the anti-plagiarism tool including a text-based search tool for reviewing media content in text format and an image processing- based tool for reviewing media content in image or video format.
Venkatesan however discloses wherein the online media brokering platform is further configured to review, using an anti-plagiarism tool, each of the one or more media content received from the registered content producer devices to detect and track plagiarism of the corresponding each of the one or more media content, the anti-plagiarism tool including a text-based search tool for reviewing media content in text format and an image processing- based tool for reviewing media content in image or video format (¶0049-¶0057, ¶0130-¶0134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allaire, Ginter and Governale to include wherein the online media brokering platform is further configured to review, using an anti-plagiarism tool, each of the one or more media content received from the registered content producer devices to detect and track plagiarism of the corresponding each of the one or more media content, the anti-plagiarism tool including a text-based search tool for reviewing media content in text format and an image processing- based tool for reviewing media content in image or video format, as disclosed in Venkatesan, in order to provide a technology for recognizing the content of text documents that may detect similarity between text-based works in an automatic and accurate manner (see Venkatesan ¶0021).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685